—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 4, 2002, which denied claimant’s application to reopen a previous decision ruling that he was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant appeals from a January 4, 2002 decision of the Unemployment Insurance Appeal Board which denied his December 5, 2001 application to reopen and reconsider an October 17, 2001 Board decision finding that he was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. Claimant’s attempt to review this appeal on the merits of the October 17, 2001 decision is not properly before this Court since he failed to apply for reopening within 30 days of the Board’s decision (see Matter of McIntire [Commissioner of Labor], 284 AD2d 703). In any event, we find no reason to disturb the Board’s decision inasmuch as claimant alleges no abuse of *756discretion in the Board denying his application to reopen (see Matter of Brockman [Sweeney], 244 AD2d 687, 688).
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.